Citation Nr: 1409024	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1975 to February 1982, and from October 1982 to September 1994.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran did not sustain a disease, injury, or event related to GERD in service, nor did he experience symptoms of GERD in service.


CONCLUSION OF LAW

GERD was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  The Board finds that all necessary development has been accomplished.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  The Veteran was afforded a November 2011 VA compensation and pension examination to assist in determining the nature and etiology of his GERD.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2011 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, GERD is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for GERD

The Veteran contends that he has GERD as a result of his active military service.  Specifically, he asserted in his July 2012 Board hearing that he began having indigestion in 1982 or 1983 while in service, which he self-treated with dietary changes on the recommendation of a doctor.  Additionally, he suggests in his February 2011 notice of disagreement that in-service complaints of chronic cough may have been caused by currently diagnosed GERD.

The Board finds that the Veteran did not sustain a disease, injury, or event related to GERD in service, nor did he experience symptoms of GERD in service.  A March 1975 service treatment record shows that the Veteran went to sick call complaining of pain when swallowing.  The record states, "not sure. ? reflux," and also notes that the Veteran was taking tetracycline for non-specific urethritis, which raised a possibility of Candida esophagitis.  The treatment was antacids for one week.  A June 1981 treatment record shows that the Veteran went to sick call complaining of persistent coughing.  The treatment plan was "refer to [ear, nose, and throat] for indirect laryngoscopy."  The evidence of record does not indicate whether a laryngoscopy was performed.  A September 1983 treatment record shows that the Veteran went to sick call complaining of a sore throat, and was prescribed a throat spray.  A February 1989 report of medical history does not show any complaints, treatment, symptoms, or diagnoses of heartburn, reflux, or indigestion.  The Veteran endorsed frequent indigestion on his February 1994 report of medical history at separation from service.

The Veteran was afforded a November 2011 VA esophageal conditions examination.  The claims file was reviewed, including service treatment records and private treatment records.  The examiner indicated that the Veteran reported that he started having heartburn while in service in the early 1980's and that he self-treated heartburn during service.  The examiner also noted that the SMR's showed that the Veteran was seen for substernal chest pain in 1975.  The VA examiner concluded that currently diagnosed GERD was not incurred in service, because the Veteran had one documented episode of substernal chest pain in 1975 and no additional documentation of symptoms or treatment of GERD in service, and GERD was not diagnosed until 2002, eight years after separation from service.

The claims file contains an October 2002 esophagogastroduodenoscopy record of Dr. W.R.H.  The Veteran reported symptoms of heartburn that began in approximately 1992.  The diagnosis was squamous mucosa with moderate reactive epithelial changes of the type that may be seen with gastroesophageal reflux. 

The claims file contains a February 2012 medical nexus opinion from M.R.L., D.O. of the Tanner Clinic, who has been treating the Veteran for at least four years.  Dr. M.R.L. reviewed the Veteran's entire medical history, with an emphasis on the service treatment records, and concluded that currently diagnosed GERD was not incurred in service.  An August 2011 treatment note from E.D.F., M.D., also of the Tanner Clinic, shows that the Veteran reported a history of heartburn symptoms beginning sometime between 1991 and 1996.  

The Board acknowledges the Veteran's statements that he experienced heartburn in service, and that currently diagnosed GERD therefore had its onset in service.  The Board has also considered the Veteran's statements in his February 2011 notice of disagreement, alleging that in-service complaints of chronic cough indicate that GERD had its onset in service.  Although the Veteran is competent to report observable symptoms, such as heartburn and coughing, he lacks the medical training and expertise to provide a complex medical opinion such as whether currently diagnosed GERD had its onset during his military service, or is medically related to any reports of chronic cough in service or any unreported episodes of heartburn he may have experienced in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The weight of the competent, credible and probative lay and medical evidence of record indicates that the Veteran was not treated for or diagnosed with GERD in service, did not experience symptoms of GERD in service, and that currently diagnosed GERD did not manifest until approximately 8 years after separation from service.  The Board finds probative the November 2011 VA examiner's opinion, which was based on a thorough review of the record and history of symptomatology from the Veteran.  Although the October 2002 esophagogastroduodenoscopy and the August 2011 treatment note from Dr. E.D.F. show that the Veteran reported that GERD had its onset in service, the Board finds more probative the private medical nexus opinion from Dr. M.R.L. stating that GERD was not incurred in service.  Dr. M.R.L.'s opinion was based on a thorough review of the Veteran's medical history, as well as a history of personally treating the Veteran for several years.  As such, the Board finds that the opinions of the November 2011 VA examiner and Dr.  M.R.L. outweigh the lay statements of the Veteran.

The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to GERD or that symptoms related to GERD occurred in service; therefore the claim for service connection for GERD must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for GERD is denied.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


